DETAILED ACTION
                                Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 are presented for examination.



                                    Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file. 

                                                                       
                            Information Disclosure Statement
	The references listed in the information disclosure statement (IDS) submitted have been considered. The submission complies with the provisions of 37 CFR 1.9 /. Form PTO-1449 is signed and attached hereto.

		Specification
The specification is accepted. 

			Drawings
The formal drawings are accepted. 
                                Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 12, 18, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matsuyama et al. “herein as Matsuyama” (U.S. PN: 9,189,313) in view of Steiner et al. “herein as Steiner” (U.S. PN: 8,990,665). 
	As per claims 1 and 12:
	Matsuyama substantially teaches or discloses a memory system and a method (see figure 1 and 2), comprising: a non-volatile memory including a plurality of storage areas, each of which includes a plurality of memory cells to which threshold voltages are set in accordance with data (see col. 2, lines 22-47) and a controller (see figure 2 and col. 2, lines 22-47) configured to acquire a first threshold voltage distribution of memory cells in a first storage area of the plurality of storage areas, acquire a second threshold voltage distribution of memory cells in a second storage area of the plurality of storage areas and detect non-normalcy in the first storage area or the second storage area from a first divergence quantity between the first threshold voltage distribution and the second threshold voltage distribution (see col. 2, lines 47-63 and col. 12, lines 30-49). Matsuyama substantially teaches the claimed invention described in claim 1 (as 
As per claims 7 and 18:
Matsuyama in view of the above rejection teaches the controller is configured to execute a read operation to the first storage area, to execute an error correction to data read by the read operation, and to acquire the first threshold voltage distribution and the second threshold voltage distribution in response to a failure of the error correction (see col. 3, lines 44-51).   
	As per claim 9 and 20: 
	Steiner teaches wherein the first divergence quantity represents a kullback-Leibler divergence (see col. 16, lines 8-13). 
Claims 2, 3, 5, 11, 13, 14, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matsuyama et al. “herein as Matsuyama” (U.S. PN: 9,189,313) in view of Steiner et al. “herein as Steiner” (U.S. PN: 8,990,665) and further in view of Nam et al. “herein as Nam” (U.S. PN: 10,163,511).
	As per claims 2 and 13: 
The combination of Matsuyama/Steiner teach all the subject matter claimed in claim 1, however, the combination of Matsuyama/Steiner do not explicitly teach the selection of the first storage area and the second storage area in accordance with a degree of wear-out of each of the plurality of storage areas. Nam in an analogous art, teaches selecting the first storage area and the second storage area in accordance with a degree of wear-out of each of the plurality of storage areas (see col. 15, lines 59-67 to col. 16, lines 1-15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify combination of Matsuyama/Steiner with the teachings of Nam by selecting the first storage area and the second storage area in accordance with a degree of wear-out of each of the plurality of storage areas. This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention because one of ordinary skill in the art would have recognized that by selecting the first storage area and the second storage area in accordance with a degree of wear-out of each of the plurality of storage areas would facilitate utilization of flexible and efficient memory configurations. 
As per claims 3 and 14:
Nam teaches that the controller is configured to sort the plurality of storage areas into one or more groups in accordance with the degree of wear-out thereof, and to select the first storage area and the second storage area from one of the one or more groups (see col. 15, lines 59-67 to col. 16, lines 1-15). 
As per claims 5 and 16:
Nam teaches that the controller the controller is configured to compute the degree of wear-out from at least one of the number of program erase cycles, the number of read operations, and a data retention time (see col. 15, lines 59-67 to col. 16, lines 1-15). 

Nam teaches wherein the first storage area and the second storage area are similar to each other in terms of the degree of wear-out (see col. 15, lines 59-67 to col. 16, lines 1-15).
                          Allowable subject matter
Claims 4, 6, 8, 10, 15, 17, and 19 are objected to as being dependent upon a rejected base claim but would be allowable if rewritten independent from including all of the limitation of the base claim and any intervening claims.                
                                 Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112